Case 6:19-cv-00437-JDK-KNM Document 20 Filed 06/08/20 Page 1 of 2 PageID #: 180




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 JOHN LOUIS ATKINS, #2184778,                      §
                                                   §
          Petitioner,                              §
                                                   §
 v.                                                §         Case No. 6:19-CV-437-JDK-KNM
                                                   §
 DIRECTOR, TDCJ-CID,                               §
                                                   §
          Respondent.                              §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

          This action was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636. Docket No. 3. On May 5, 2020, the Magistrate Judge issued a Report and

 Recommendation (Docket No. 16) recommending that the petition be dismissed with

 prejudice because Petitioner has not shown that a protected liberty interest is at stake. Petitioner

 filed written objections. Docket No. 18.

          The Court reviews objected-to portions of the Magistrate Judge’s Report and

 Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

 court shall make a de novo determination of those portions of the report or specified proposed

 findings and recommendations to which objection is made.”). The Court conducting a de novo

 review examines the entire record and makes an independent assessment under the law. Douglass

 v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

 days).

          Having reviewed Petitioner’s objections de novo, the Court concludes that the objections

 are without merit and that the findings and conclusions of the Magistrate Judge are correct.


                                                  1
Case 6:19-cv-00437-JDK-KNM Document 20 Filed 06/08/20 Page 2 of 2 PageID #: 181



       Accordingly,    it    is   hereby     ORDERED          that   the   Report    and

 Recommendation (Docket No. 16) is ADOPTED. It is further

       ORDERED that the petition for a writ of habeas corpus is DISMISSED WITH

 PREJUDICE. A certificate of appealability is DENIED. All motions not previously ruled on

 are DENIED AS MOOT.

        So ORDERED and SIGNED this 8th          day of June, 2020.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                            2
